DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 24 March 2022.
Claims 2 – 20 are pending.  Claim 1 is canceled by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 – 11 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.


    PNG
    media_image1.png
    274
    425
    media_image1.png
    Greyscale
[AltContent: textbox (Applicant’s Detailed Drawings – figures 5 and 6)][AltContent: textbox (A)]
    PNG
    media_image2.png
    560
    217
    media_image2.png
    Greyscale
[AltContent: textbox (B)][AltContent: textbox (B)]
Regarding claim 2, lines 8 – 9, the limitation, “the opposing arms supporting the second buttress material along an entire length thereof”, fails to comply with the written description requirement because the limitation, added in an amendment filed 24 March 2022, constitutes new matter.  First, the limitation is not explicitly or implicitly disclosed in the written description of the application.  Second, applicant’s drawings show that opposing arms of spring 306 do not support the second buttress material 304 along the entire length of the opposing arms of spring 306 but only along a portion of the opposing arms of the spring 306 along the anvil 110 as shown at reference characters A, B in figs. 5, 6.  Thus, the limitation, “the opposing arms supporting the second buttress material along an entire length thereof”, is not disclosed in the original disclosure and constitutes new matter. 

Regarding claims 4 and 14, the limitation, “the spring is secured with the second buttress material along lateral sides of the second buttress material”, fails to comply with the written description requirement because the limitation, amended in an amendment filed 24 March 2022, constitutes new matter.  First, the limitation is not explicitly or implicitly disclosed in the written description of the application.  Second, applicant’s drawings show the spring is secured with the second buttress material along bottom side as viewed in figs. 4, 5 of the second buttress material and not along the lateral side, or in other words, the thickness of the second buttress material.  Thus, the limitation, “the spring is secured with the second buttress material along lateral sides of the second buttress material”, is not disclosed in the original disclosure and constitutes new matter.

Regarding claims 19 and 20, the limitation, “the opposing arms of the spring are located laterally outward of staple forming pockets of the anvil”, fails to comply with the written description requirement because the limitation, amended in an amendment filed 24 March 2022, constitutes new matter.  First, the limitation is not explicitly or implicitly disclosed in the written description of the application.  Second, applicant’s drawings show that only a portion of the opposing arms of the spring 306 are located laterally outward of staple forming pockets of the anvil and not the entire length of the opposing arms of the spring 306 as implied by the limitation.  That is, part of the opposing arms of the spring 306 are not located laterally outward of staple forming pockets of the anvil as shown at reference character B in figs. 6.  Thus, the limitation, “are located laterally outward of staple forming pockets of the anvil”, is not disclosed in the original disclosure and constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (U.S. 2013/0146643 A1), hereinafter Schmid, in view of Vendely et al. (U.S. 2017/0086843 A1), hereinafter Vendely.

    PNG
    media_image5.png
    803
    569
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    638
    578
    media_image6.png
    Greyscale
[AltContent: rect][AltContent: textbox (Schmid et al. (U.S. 2013/0146643 A1) – Annotated figs. 110 and 179 – 180 (A))][AltContent: rect][AltContent: textbox (first buttress material 336)][AltContent: arrow]

    PNG
    media_image9.png
    458
    632
    media_image9.png
    Greyscale
[AltContent: textbox (Vendely et al. (U.S. 2017/0086843 A1) – Annotated fig. 32)]
    PNG
    media_image10.png
    213
    554
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    163
    608
    media_image11.png
    Greyscale
[AltContent: textbox (Schmid et al. (U.S. 2013/0146643 A1) – Annotated figs. 176 - 177)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]

Regarding claim 2, Schmid discloses a surgical stapling apparatus comprising: the first jaw member (25070, fig. 179) and a second jaw member (25060, fig. 179); a staple cartridge (25000, fig. 179) releasably supported on the first jaw member (25070) (As shown in figs. 179, 180), the staple cartridge (25000) having a buttress retention assembly including: a first buttress material (336, fig. 110) wherein the first buttress material (336) is detachably secured with the staple cartridge (25000) ([0519], ll. 5 – 9 describes the buttress material 336 releasably retained on the staple cartridge) (Please note that even though the embodiment of fig. 110 is a different embodiment than the embodiment of fig. 179, 180, [0397] states “the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features structures, or characteristics of one or more other embodiments without limitation” suggesting the embodiment of fig. 110 and the embodiment of fig. 179, 180 can be used together); and a spring (28010, fig. 179) ([0564], ll. 3 – 13 describes end effector insert 28010 being resilient and having a corresponding springback or restoring force) wherein the spring (28010) extends from the staple cartridge (25000) (figs. 179, 170 shows the clip 28014b of the end effector insert 28010 extending from the staple cartridge 25000).
Schmid does not explicitly disclose a second buttress material; and the spring including opposing arms laterally spaced apart from each other, the opposing arms supporting the second buttress material along an entire length thereof, and the spring extends from the staple cartridge such that the second buttress material is biased away from the first buttress material.
Vendely teaches the spring (908, 910, fig. 32) ([0339], ll. 11 – 15 describes attachment members having resilient properties) including opposing arms (first arm 908, second arm 910, fig. 32) laterally spaced apart, the opposing arms (first arm 908, second arm 910) supporting the second buttress material (104) along an entire length thereof (Fig. 9 shows the second buttress material 104 is attachable to the exterior side of the attachment layer 106 along the length of the attachment layer 106 wherein the attachment layer 106 is analogous to the attachment layer 908, 910) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, the attachment layer 908, 910 and the rolled tab 932 of Vendely are analogous structures to the compensator body 28012 and the clip 28014b of Schmid, respectively, suggesting that the incorporation of the teachings of Vendely with the invention of Schmid would modify the compensator body 28012 of the end effector insert 28010 of Schmid to include the opposing arms 908, 910 of Vendely.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, the second buttress material 104 of Vendely is attachable to the exterior side of the attachment layer 106 of Vendely, as shown in fig. 9 of Vendely, suggesting the second buttress material 104 of Vendely can be attachable and secured to the exterior side of the compensator body 28012 of the end effector insert 28010 of Schmid in the same manner.   Annotated figs. 179, 180 (B) shows the examiner’s interpretation of the second buttress material 104 of Vendely attached/secured to the exterior side of the compensator body 28012 of the end effector insert 28010 of Schmid wherein the end effector insert 28010 of Schmid extends from staple cartridge 25000 of Schmid such that second buttress material of Vendely would be biased away from first buttress material 336 of Schmid due to the restoring force of spring or end effector insert 28010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with a second buttress material; and the spring including opposing arms laterally spaced apart from each other, the opposing arms supporting the second buttress material along an entire length thereof, and the spring extends from the staple cartridge such that the second buttress material is biased away from the first buttress material, as taught by Vendely, with the motivation to add buttress material to promote tissue regrowth and healing of the treated tissue ([0251], [0253]) and to minimize the firing force needed to drive the cutting edge of the surgical stapling apparatus as it is advanced to cut tissue captured between a staple cartridge and the anvil.
 
Regarding claim 3, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid does not explicitly disclose a portion of the spring is interposed between the first buttress material and the second buttress material.
However, Vendely teaches a method of attaching/securing the second buttress material (806, fig. 27) to the attachment member (808, fig. 27) wherein tabs (824, fig. 27) are configured to receive a portion (828, fig. 27) of the second buttress material (806) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, the attachment layer 808 of Vendely is an analogous structure to the compensator body 28012 of Schmid suggesting that the incorporation of the teachings of Vendely with the invention of Schmid would modify the compensator body 28012 of the end effector insert 28010 of Schmid to have or include the tabs 824 of Vendely.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, the tabs 824 of Vendely on the compensator body 28012 of the end effector insert 28010 of Schmid would attach/secure second buttress material 104 of Vendely in the same way as shown in fig. 27 of Vendely wherein the exterior tab 824 of Vendely on the end effector insert 28010 of Schmid would be interposed between the first buttress material 336 of Schmid and the second buttress material 104 of Vendely).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the spring, as disclosed by Schmid, as modified by Vendely, with a portion of the spring is interposed between the first buttress material and the second buttress material, as taught by Vendely, with the motivation to attach/secure the second buttress material to the spring so that the second buttress material does not fall off the surgical stapling apparatus erroneously.

Regarding claim 4, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid, as modified by Vendely, further discloses the spring (Schmid – 28010, fig. 178) is secured with the second buttress material (Vendely – 104, fig. 9) along lateral sides of the second buttress material (Vendely – 104, fig. 9) (Fig. 9 shows the second buttress material 104 is attachable to the exterior or lateral side of the attachment layer 106 along the length of the attachment layer 106 wherein the attachment layer 106 is analogous to the attachment layer 908, 910).

Regarding claim 5, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid, as modified by Vendely further discloses the second buttress material (Vendely – 104, fig. 9) is configured to engage an anvil (Schmid – 25060, fig. 179) supported on the second jaw member (Schmid – 25060, fig. 179) (Annotated figs. 179, 180 (B) shows the examiner’s interpretation of the second buttress material 104 of Vendely attached/secured to the exterior side of the compensator body 28012 of the end effector insert 28010 of Schmid wherein the second buttress material 104 of Vendely engages or is attached to the anvil 25060 of Schmid via the clip 28014a of the end effector insert 28010 of Schmid).

Regarding claim 6, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid further discloses the staple cartridge (322, fig. 110, or 25000, fig. 179) includes a contact surface (328, fig. 110, or contact surface A, annotated fig. 179) configured to receive the first buttress material (336, fig. 110; [0519], ll. 5 – 9 describes the buttress material 336 releasably retained on the staple cartridge) thereon (fig. 110 shows the buttress material 336 received on the deck 328 of the staple cartridge 322).

Regarding claim 7, Schmid, as modified by Vendely, discloses the invention as recited in claim 6.
Schmid further discloses the spring (28010, fig. 179) extends from the contact surface (contact surface A, annotated fig. 179) of the staple cartridge (25000, fig. 179) 

Regarding claim 8, Schmid, as modified by Vendely, discloses the invention as recited in claim 6.
Schmid, as modified by Vendely, further discloses the spring (Schmid – 28010, fig. 179) biases the second buttress material (Vendely – 104, fig. 9) away from the contact surface (Schmid – contact surface A, annotated fig. 179) (Vendely - annotated figs. 179, 180 (B) shows the examiner’s interpretation of the second buttress material 104 of Vendely attached/secured to the exterior side of the compensator body 28012 of Schmid wherein the end effector insert 28010 of Schmid extends from the staple cartridge 25000 of Schmid such that the second buttress material 104 of Vendely is biased away from the contact surface A of Schmid.  Please note, [0564], ll. 3 – 13 describes the end effector insert 28010 being resilient and having a corresponding springback or restoring force wherein the examiner deems the end effector insert 28010 applies a restoring force biasing the end effector insert 28010 and the attached second buttress material 104 of Vendely away from the contact surface A of the staple cartridge 25000).

Regarding claim 9, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid further discloses the first buttress material (336, figs. 110) is secured with the staple cartridge (25000, fig. 179) by at least one of a suture, a hook and loop fastener, adhesive, a cap, or a hook (figs. 110, 111 shows the buttress material 336 having side edges 308, 310 and lips 312 wherein the buttress material 336 is secured on the staple cartridge 25000 via the side edges 308, 310 and the lips 312 like a cap).

Regarding claim 10, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid further discloses the first buttress material (336, fig. 110) is detachably secured with the staple cartridge (25000, fig. 179) at the proximal end and the distal end of the first buttress material ([0519], ll. 5 – 9 describes the buttress material 336 releasably retained on the staple cartridge and figs. 110, 111 shows the buttress material 336 having side edges 308, 310 and lips 312 wherein the buttress material 336 is secured on the staple cartridge 25000 via the side edges 308, 310 and the lips 312 along both entire sides of the staple cartridge 25000 which includes the proximal end and the distal end of the buttress material 336).

Regarding claim 11, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid does not explicitly disclose the second buttress material is secured with the spring by at least one of a suture, a hook and loop fastener, adhesive, a cap, or a hook.
However, Vendely teaches the second buttress material (104, fig. 9) is secured with the attachment layer (908, 910, fig. 32) by adhesive  (Fig. 9 shows the second buttress material 104 is attachable to the exterior side of the attachment layer 106 wherein the attachment layer 106 is analogous to the attachment layer 908, 910, and [0344], ll. 9 – 12 suggests any suitable attachment technique can be employed in attaching attachment layer to the second buttress material or compressible adjunct assembly such as a biocompatible adhesive) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, since the second buttress material 104 of Vendely is attachable via the biocompatible adhesive to the exterior side of the attachment layer 106 as shown in fig. 9 of Vendely, the teachings of Vendely suggests the second buttress material 104 of Vendely is attachable and can be secured via biocompatible adhesive to the exterior side of the compensator body 28012 of the end effector insert 28010 of Schmid in the same manner).

Regarding claim 12, Schmid discloses a surgical stapling apparatus comprising: 
a tool assembly (12, fig. 179) including the first jaw member (25070, fig. 179) and a second jaw member (25060, fig. 179); an anvil (25060) supported on the second jaw member (25060); and a staple cartridge (25000, fig. 179) releasably supported on the first jaw member (25070), the staple cartridge (25000) having a buttress retention assembly including: a first buttress material (336, fig. 110), the first buttress material (336) positionable on the staple cartridge (25000) (fig. 110 shows the buttress material 336 positionable or able to be positioned on staple cartridge 322); and a spring (28010, fig. 179) ([0564], ll. 3 – 13 describes the end effector insert 28010 being resilient and having a corresponding springback or restoring force) wherein the spring (28010) extends from the staple cartridge (25000) and from the first buttress material (336) (figs. 179, 170 shows the clip 28014b of the end effector insert 28010 extending from the staple cartridge 25000 and one having ordinary skill in the art would recognize that the end effector insert 28010 would also extend from the buttress material 336 positioned on the deck of the staple cartridge 322).
Schmid does not explicitly disclose a second buttress material and a spring including opposing arms spaced apart from one another and supporting the second buttress material along a length thereof, wherein the second buttress material being biased towards the anvil by the spring when the staple cartridge is supported on the first jaw member, the spring extending the second buttress material away from the staple cartridge and from the first buttress material.
Vendely teaches a spring (908, 910, fig. 32) ([0339], ll. 11 – 15 describes attachment members having resilient properties) including opposing arms (first arm 908, second arm 910, fig. 32) laterally spaced apart, the opposing arms (first arm 908, second arm 910) supporting the second buttress material (104) along a length thereof (fig. 9 shows the second buttress material is attachable to the exterior side of the attachment layer 106 along the length of the attachment layer 106 wherein the attachment layer 106 is analogous to the attachment layer 908, 910) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, the attachment layer 908, 910 and the rolled tab 932 of Vendely are analogous structures to the compensator body 28012 and the clip 28014b of Schmid, respectively, suggesting that the incorporation of the teachings of Vendely with the invention of Schmid would modify the compensator body 28012 of the end effector insert 28010 of Schmid to include the opposing arms 908, 910 of Vendely.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, the second buttress material 104 of Vendely is attachable to the exterior side of the attachment layer 106 of Vendely, as shown in fig. 9 of Vendely, suggesting the second buttress material 104 of Vendely is can be attached and secured to the exterior side of the compensator body 28012 of the end effector insert 28010 of Schmid in the same manner.   Annotated figs. 179, 180 (B) shows the examiner’s interpretation of the second buttress material 104 of Vendely attached/secured to the exterior side of the compensator body 28012 of the end effector insert 28010 of Schmid wherein the end effector insert 28010 of Schmid with the attached second buttress material 104 of Vendely extends from the staple cartridge 25000 of Schmid such that the second buttress material 104 of Vendely is biased away from the buttress material 336 of Schmid and towards the anvil 25060 of Schmid due to the restoring force of the end effector insert 28010 when the staple cartridge 25000 is supported in the lower jaw 25070 as shown in fig. 180 of Schmid).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with a second buttress material and a spring including opposing arms supporting the second buttress material, wherein the second buttress material extends from the staple cartridge and being biased towards the anvil by the spring when the staple cartridge is supported on the first jaw member, as taught by Vendely, with the motivation to add buttress material to promote tissue regrowth and healing of the treated tissue ([0251], [0253]), to ensure the first buttress material and the second buttress material are spaced apart so not to interference with the grasping and clamping of tissue, and to minimize the firing force needed to drive the cutting edge of the surgical stapling apparatus as it is advanced to cut tissue captured between a staple cartridge and the anvil.

Regarding claim 13, Schmid, as modified by Vendely, discloses the invention as recited in claim 12.
Schmid further discloses the first buttress material (336, fig. 110) is releasably secured with the staple cartridge (25000, fig. 179) ([0519], ll. 5 – 9 describes the buttress material 336 releasably retained on the staple cartridge).
Schmid does not explicitly disclose the second buttress material is releasably secured with the spring.
Vendely teaches any suitable attachment technique can be employed in attaching the attachment layer to the second buttress material or compressible adjunct assembly such a biocompatible adhesive ([0344], ll. 9 – 12) wherein Vendely further teaches in Shelton, IV et al. (US 2016/0278775 A), hereinafter Shelton, incorporated by reference in Vendely (see [0238]), a specific adhesive material configured to removably secure a buttress body to a surface (abstract) (Please note while the abstract give the intended use of “to removably secure the buttress body to the deck of the staple cartridge or the underside of the anvil”, Shelton [0087] suggests using the adhesive material to releasably secure the buttress body to surfaces other than the deck of the staple cartridge or the underside of the anvil (i.e., a retainer) thus one having ordinary skill in the art would recognize that the adhesive material can be used to releasably secure the buttress body to other surfaces than just the deck of the staple cartridge or the underside of the anvil such as the attachment layer of Vendely) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, since the second buttress material 104 of Vendely is removably secured, due to the adhesive material of Vendely/Shelton, to the exterior side of the attachment layer 106 of Vendely as shown in fig. 9 of Vendely, the teachings of Vendely suggests the second buttress material 104 of Vendely can be removably secured, due to the adhesive material of Vendely/Shelton, to the exterior side of the compensator body 28012 of the end effector insert 28010 of Schmid in the same manner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with the second buttress material is releasably secured with the spring, as taught by Vendely, with the motivation to be able to adjust or replace the second buttress material after the second buttress material has been adhesively positioned on the spring in the case the second buttress material was incorrectly positioned on the spring or the second buttress material is defective.

Regarding claim 14, Schmid, as modified by Vendely, discloses the invention as recited in claim 12.
Schmid, as modified by Vendely, further discloses the opposing arms (Vendely – 908, 910, fig. 32) of the spring (Schmid – 28010, fig. 179) are spaced apart and extend along lateral sides of the second buttress material (Vendely – 104, fig. 9) (Fig. 9 shows the second buttress material 104 is attachable to the exterior or lateral side of the attachment layer 106 along the length of the attachment layer 106 wherein the attachment layer 106 is analogous to the attachment layer 908, 910)

Regarding claim 15, Schmid, as modified by Vendely, discloses the invention as recited in claim 13.
Schmid further discloses the staple cartridge (322, fig. 110, or 25000, fig. 179) includes a contact surface (328, fig. 110, or contact surface A, annotated fig. 179) configured to receive the first buttress material (336, fig. 110; [0519], ll. 5 – 9 describes the buttress material 336 releasably retained on the staple cartridge) thereon (fig. 110 shows the buttress material 336 received on the deck 328 of the staple cartridge 322).

Regarding claim 16, Schmid, as modified by Vendely, discloses the invention as recited in claim 15.
Schmid further discloses the spring (28010, fig. 179) extends from the contact surface (contact surface A, annotated fig. 179).

Regarding claim 17, Schmid, as modified by Vendely, discloses the invention as recited in claim 13.
Schmid, as modified by Vendely, further discloses the staple cartridge (Schmid – 25000, fig. 179), the first buttress material (Schmid – 336, fig. 110) and the second buttress material (Vendely – 104, fig. 9) are discrete components.

Regarding claim 18, Schmid, as modified by Vendely, discloses the invention as recited in claim 13.
Schmid does not explicitly disclose the second buttress material is exposed between the opposing arms.
However, Vendely teaches the second buttress material (104, fig. 9) is exposed between the opposing arms (first arm 908, second arm 910, fig. 32) (Fig. 9 shows the second buttress material 104 as two discrete strips 108, 110 wherein the strip 108 would be positioned on the first arm 908 and the strip 110 would be positioned on the second arm 910 thus providing a gap between the strips 108, 110.  Fig. 9 further shows the interior sides of the strip 108 and the strip 110 of the second buttress material 104 facing the gap exposed between the opposing arms 908, 910).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with the second buttress material is exposed between the opposing arms, as taught by Vendely, with the motivation to minimize the firing force needed to drive the cutting edge of the surgical stapling apparatus as it is advanced to cut tissue captured between a staple cartridge and the anvil.

    PNG
    media_image17.png
    481
    481
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    536
    202
    media_image18.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: textbox (Vendely et al. (U.S. 2017/0086843 A1) – Annotated fig. 9)][AltContent: textbox (Schmid et al. (U.S. 2013/0146643 A1) – Annotated fig. 177)]

Regarding claim 19, Schmid, as modified by Vendely, discloses the invention as recited in claim 5.
Schmid, as modified by Vendely further discloses the opposing arms (Vendely – first arm 908, second arm 910, fig. 32) of the spring (Schmid – 28010, fig. 179) are located laterally outward of staple forming pockets of the anvil (Schmid – 25060, fig. 177) (Fig. 177 shows the anvil 25060 having staple forming pockets A) (Fig. 9 of Schmid shows a portion of the attachment layer 106a and a portion of the attachment layer 106b located laterally outward of the innermost staple forming pocket B of the anvil 84).

Regarding claim 20, Schmid, as modified by Vendely, discloses the invention as recited in claim 12.
Schmid, as modified by Vendely further discloses the opposing arms (Vendely – first arm 908, second arm 910, fig. 32) of the spring (Schmid – 28010, fig. 179) are located laterally outward of staple forming pockets of the anvil (Schmid – 25060, fig. 177) (Fig. 177 shows the anvil 25060 having staple forming pockets A) (Fig. 9 of Schmid shows a portion of the attachment layer 106a and a portion of the attachment layer 106b located laterally outward of the innermost staple forming pocket B of the anvil 84).

Response to Arguments
Applicant’s amendments, filed 24 March 2022, with respect to the claim objections of claims 2, 3, 10, 12, 13, and 17 have been fully considered and are persuasive.  The claim objections of claims 2, 3, 10, 12, 13, and 17 have been withdrawn. 
Applicant's arguments, filed 24 march 2022, with respect to the rejection of claims 2 – 18 under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant notes that the Office takes the position that Vendely discloses that a buttress material is "supported" by the opposing arms (e.g., first arm 908 and second arm 910) of an attachment layer. However, Applicant submits that any attachment layer (such as the attachment layer which includes first arm 908 and second arm 910) disclosed in Vendely is functionally equivalent to an adhesive layer which is used to secure (by adhering) any buttress material to the tissue contacting/facing surface of the underlying structure. In this manner, any buttress of Vendely is not "supported" by a spring, or the like, as recited in amended independent claims 2 and 12, but adhered to the underlying structure.

In response to applicant’s argument that Vendely does not teach that a buttress material is "supported" by the opposing arms, applicant alleges that since the attachment layer “is functionally equivalent to an adhesive layer which is used to secure (by adhering) any buttress material to the tissue contacting/facing surface of the underlying structure”, “any buttress of Vendely is not "supported" by a spring, or the like, as recited in amended independent claims 2 and 12, but adhered to the underlying structure.”  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art (In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997)).  In the instant case, the plain meaning of the term, “support”, is “bear all or part of the weight of; hold up” – Oxford dictionary.  The attachment layer 908, 910, of Vendely, when the buttress material is secured to the attachment layer 908, 910, as shown in fig. 9, bears all of the weight and holds up the buttress material – else the buttress material would fall off the attachment layer. Thus, Vendely teaches the buttress material is "supported" by the opposing arms in view of the plain meaning of the term, “support”.  
Applicant further argues:
In further setting forth the rejection of claims 2-18 as being patentable, under 35 U.S.C. § 103, over Schmid in view of Vendely, at Page 7 of the Office Action, the Office states:
 
One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, attachment layer 908, 910 and bent or rolled tab 932 of Vendely are analogous structures to compensator body 28012 and clip 28014b of Schmid, respectively, suggesting that the incorporation of the teachings of Vendely with the invention of Schmid would modify compensator body 28012 of spring or end effector insert 28010 of Schmid to include opposing arms 908, 910 of Vendely wherein opposing arms 908, 910 are laterally spaced apart. (Emphasis added by Applicant).
 
Applicant disagrees with this conclusion. Specifically, Applicant submits that the attachment layer 908, 910 of Vendely is not an analogous structure to the compensator body 28012 and clip 28014b of Schmid (see FIGS. 179 and 180 of Schmid, reproduced below). 

Applicant submits that one of skill would not look to the teachings of Vendely (disclosing adhesive like attachment layers for adhering buttresses to underlying structure) to cure the deficiencies of Schmid (disclosing compensators for holding buttresses to underlying structure). In particular, the attachment layers of Vendely would not allow for repositioning of a buttress if needed or desired, in view of the fact that the attachment layers behave like adhesives.

In view of the foregoing, Applicant submits that the attachment layer of Vendely would not provide any motivation to one having ordinary skill in the art for combination with the compensators of Schmid.

In response to applicant’s argument that “one of skill would not look to the teachings of Vendely (disclosing adhesive like attachment layers for adhering buttresses to underlying structure) to cure the deficiencies of Schmid (disclosing compensators for holding buttresses to underlying structure)”, applicant makes a conclusionary remark without providing any evidence for this allegation. If it is a question of whether Vendely is analogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention (In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992)). In the instant case, Vendely is both within the field of the applicant’s endeavor (surgical staplers) and reasonably pertinent to the particular problem with which the applicant was concerned (holding buttresses to underlying structure). Thus, Vendely is analogous art wherein one having ordinary skill in the art would look to Vendely to cure the deficiencies of Schmid.
In response to the argument that “the attachment layer of Vendely would not provide any motivation to one having ordinary skill in the art for combination with the compensators of Schmid”, a motivation was given in the rejection of the non-final office action filed 7 January 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	9 May 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731